Citation Nr: 0516010	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1984 to 
November 1990, as well as five months and 18 days of prior 
service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in pertinent part granting an increased 
evaluation for patellofemoral syndrome of the right knee to 
10 percent disabling, and granting an increased evaluation 
for patellofemoral syndrome of the left knee, also to 10 
percent disabling.  

In the course of appeal, in April 2005, the veteran testified 
before the undersigned at a videoconference hearing conducted 
between the RO and the Board Central Office.  A transcript of 
that hearing is contained  in the claims folder.


FINDINGS OF FACT

1.  The left knee disability is manifested by pain with no 
more than slight limitation of flexion (to less than a 
compensable degree), without evidence of semilunar cartilage 
dislocation or evidence of subluxation or instability.

2.  The right knee disability is manifested by pain and 
associated fatigability, and limitation of motion, all 
together equating to a limitation of motion to limitation of 
flexion to 30 degrees, without evidence of semilunar 
cartilage dislocation or evidence of subluxation or 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5010-5003, 5257, 5260 (2004).

2.  The criteria for a rating of 20 percent are met for a 
right knee disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5010-5003, 5257, 5258, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in April 2002 and December 2002 VCAA 
letters.  By these letters, the veteran was informed of 
information and evidence that he should submit in furtherance 
of his claims, and was informed of the assistance VA would 
provide in obtaining that evidence.  He was also requested to 
submit any pertinent evidence in his possession.  By RO 
decisions and a statement of the case June 2003 and 
supplements in January 2004 and December 2004, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claims on appeal.  

The veteran informed of records of private treatment at the 
Family Medical Center in Augusta, Georgia, and these were 
obtained and associated with the claims folder in May 2002 
and December 2003.  VA treatment records were also obtained 
and associated with the claims folder, including Augusta VA 
hospital records most recently reflecting treatment in 
December 2003.  The veteran was afforded several VA 
examinations to assess the nature and severity of his 
bilateral knee disabilities, including most recently in 
February 2004 and May 2004, and records of these examinations 
are also contained in the claims folder.  As noted in the 
introduction to this decision, the veteran was afforded a 
Board hearing before the undersigned.  

At his Board hearing in April 2005, the veteran did not 
report receiving additional treatment elsewhere, and also did 
not report an increased severity of his bilateral knee 
disabilities since his most recent VA examination in May 
2004.  While the veteran did then report having experienced 
falls in the past year due to each knee, the Board has 
discussed in the body of this decision, below, the extensive 
evidentiary record showing no medical findings of instability 
so as to warrant either a higher evaluation or remand.  Thus, 
the veteran's undocumented testimony of having fallen does 
not necessitate further development.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He initial VCAA notice was provided in April 2002, prior to 
the appealed rating action in August 2002.  Id.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluations for Disabilities of the Left and Right Knees

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  Traumatic arthritis is 
rated as degenerative arthritis. Diagnostic Code 5010.

Limitation of flexion under Code 5260 is assigned a zero 
percent evaluation where flexion is limited to 60 degrees; a 
10 percent evaluation when flexion is limited to 45 degrees; 
and a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees. Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2004).  Full motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  

The claims folder contains multiple records of VA treatments 
for complaints of bilateral knee pain, with assessments of 
generally mild degenerative joint disease variously treated 
with pain or anti-inflammatory medication.  

May 2002 VA x-rays of the knees showed minimal degenerative 
changes, with joint spaces maintained in all three 
compartments in each knee.  

At a VA examination of the knees in May 2002, the veteran's 
history was noted, with his report of having injured his 
knees playing football approximately 15 years prior.  He 
reported that the condition had progressed to the current 
constant pain, though it did not wake him at night.  He 
reported that the pain increased in the morning upon awaking, 
and also when walking and particularly when climbing stairs.  
On physical examination, there was no effusion of the knees, 
but there was moderate joint line tenderness bilaterally.  
Range of motion was from 0 to 115 degrees flexion in each 
knee, though with pain on motion.  There was no instability 
upon varus, valgus, or anterior/posterior testing.  The 
examiner assessed bilateral knee pain likely related to 
degenerative joint disease.  

At a general VA treatment assessment in July 2002, the 
veteran reported having sharp pain in both knees, both feet, 
and the right great toe, with pain occurring once or twice 
daily.  He also reported that sitting for long periods made 
the pain worse.  

At a further VA treatment in July 2002 the veteran complained 
of bilateral knee pain and stiffness for the past 10 years, 
and right outer thigh numbness for the past 15 years.  On 
examination there was tenderness bilaterally over the 
infrapatellar regions, but with no swelling and no crepitus.  
Motor functioning was 5/5 bilaterally.  X-rays were noted.  
The examiner assessed mild degenerative joint disease of the 
knees bilaterally, but with complaints of pain and stiffness 
out of proportion to x-ray and clinical findings.  Chronic 
right lateral femoral cutaneous nerve lesion was also 
assessed.  

Upon October 2002 VA x-rays of the knees, an examiner 
assessed mild degenerative joint disease of the right knee 
with a superior pole patellar spur, and mild degenerative 
joint disease of the left knee with spurring at the inferior 
aspect of the patella.  

At a January 2003 VA examination the veteran reported that he 
worked currently as a miller, and he had worked previously in 
the military in small ammunitions repair.  He reported having 
bilateral knee pain since 1987, though at this examination he 
denied any specific incident of trauma to the knees.  He 
reported that he had severe pain that limited his daily 
activities, though he denied having any locking or giving way 
of the knees, and denied swelling.  He complained that he had 
to stop due to knee pain after walking two blocks.  He 
reported using no assistive devices, but did report using 
Motrin, Tylenol, and Naprosyn for his knees.  On examination, 
regarding the right knee, there was severe pain with any 
motion, with range of motion possible from 0 to 70 degrees.  
There was severe tenderness to palpation at the medial and 
lateral joint lines anteriorly, though there was no posterior 
tenderness.  The knee was stable to anterior, posterior, 
varus, and valgus stresses.  While there was no effusion, 
there patellar grind test was positive.  Right knee strength 
was 3+/5 to 4/5 in both flexion and extension.  

Continuing that examination, regarding the left knee, range 
of motion was from 0 to 85 degrees, with no noted pain on 
motion, though there was tenderness to palpation over the 
medial joint line anteriorly.  There was no posterior 
tenderness, and there was stability to anterior, posterior, 
varus, and valgus stresses.  Patellar grind test was 
positive, though there was no effusion and distal sensation 
was normal.  There was pain medially and laterally on 
McMurray testing.  Strength was 3+/5 to 4/5 in the left knee 
in flexion and extension.  The examiner assessed probable 
bilateral degenerative arthritis, though he noted that there 
may be some secondary overlay, judging from the extreme 
difficulty in conducting the examination due to lack of 
cooperation attributed to pain. 

A July 2003 general treatment evaluation at the Family 
Medical Center, a private facility in Augusta, Georgia, found 
midline tenderness over the medial aspect of the right knee, 
but with full range of motion of the knee.  The record noted 
that the veteran was receiving physical therapy for the right 
knee at a VA facility.  The examiner prescribed avoiding 
prolonged walking and standing.  An August 2003 general 
treatment evaluation noted mild crepitus in the knees 
bilaterally, but concluded that the veteran had no work 
limitations.  

At a VA examination of the knees in February 2004, the 
veteran reported that an injection in the right knee in 
January 2003 provided no relief.  He added that he had pain 
at the end of the day, especially at the end of a day at 
work.  He also reported that he felt his right knee had 
become stiffer over the past year.  On examination, the right 
knee produced severe pain with any motion, with range of 
motion demonstrated from 0 to 30 degrees.  There was diffuse 
tenderness all along the joint line.  The examiner noted that 
the right knee appeared to be stable even though the veteran 
demonstrated significant guarding at the examination.  
Strength was 3/5 in flexion and extension, and sensation in 
the leg was normal.  

Further, the left knee demonstrated improvement since last 
examined in January 2003, with range of motion from 0 to 110 
degrees.  There was some tenderness to palpation medially and 
laterally.  The knee was stable to anterior and posterior 
varus and valgus stresses.  There was no crepitus and no 
effusion.  Strength was 4/5 in extension and 4+/5 in flexion.  
At the examination McMurray's test was negative bilaterally.  
The examiner assessed bilateral knee pain and likely 
degenerative arthritis.  

At a further VA examination in May 2004, the examiner 
addressed DeLuca factors.  The right knee had 0 to 30 degrees 
of motion without pain, with motion to 70 degrees with 
extreme pain.  Diffuse tenderness was as noted in February 
2004.  The knee was stable, with no effusion and 3+/5 
strength in flexion and extension, though the veteran 
demonstrated marked guarding.  The left knee had painless 
motion from 0 up to 95 degrees, with pain in the rest of the 
motion up to 110 degrees.  Tenderness to palpation and 
negative McMurray's were as noted in February 2004.  Left 
knee ligaments were stable in all planes.  Left knee strength 
was 4 to 4+/5 in flexion and extension.  The examiner 
assessed an approximate 20 percent loss of range of motion in 
the left knee, and an approximate 75 percent loss of range of 
motion in the right knee, with functioning increasingly 
limited by stiffness and loss of motion.  

At the April 2005 videoconference hearing before the 
undersigned, the veteran testified that his care provider 
advised that he would have mild arthritis in the left knee.  
He testified that that he had aching in that knee, and pain 
in the knee all the time.  He took ibuprofen for the pain.  
He added that he had difficulty walking long distances 
because of the pain.  He added that sometimes his left knee 
caught, and at times he had fallen because of his left knee, 
including a fall within the last six months or a year.  He 
clarified that his left knee hurt when he finished work at 
the end of the day, and he then he had to lay down.  He added 
that rainy weather also caused pain and a stiff feeling in 
the left knee.  He testified that he did not perform 
activities requiring kneeling because it hurt his knee to do 
so.  

He testified that he was issued braces for both knees in 2004 
at the VA hospital in Augusta, Georgia.  He added that his 
symptoms of the right knee were similar to those of the left, 
except that the right knee was more painful than the left, 
and in 2004 he had a steroid injection in the right knee at 
the Augusta VA hospital.  However, he added that his right 
knee condition worsened with the steroid injection.  He 
testified that he was not able to bend or kneel with his 
right knee, and that he had fallen within the last year due 
to his right knee.  He added that he also had constant pain 
in the right knee, and he could not stand for long periods of 
time, could not go on walks, and had to sit.  He added that 
he also could not do yard work, he could not climb ladders, 
and he could not play with his son.  He summarized that due 
to his right knee he could only work and go to bed.  He added 
that in his last job he had to be put on light duty because 
of his knee, but he did not lose work from is current job due 
to his knees.  He described his current job as working in a 
weapons booth in a military facility, requiring essentially 
constant work on his feet processing weapons, though he did 
add that he would sit down at work at every opportunity.  

He also testified that he had been given physical therapy 
exercise instructions, but that he could not do them because 
he could not do the parts that required bending.  He added 
that exertion exacerbated his the disabilities of his knees.  
He testified that he had locking of the knee approximately 
once a month.  He added that his knees now were about the 
same as they were when they were last examined by VA, which 
he estimated had been done last year.  He also testified that 
he believed he had lost range of motion in both knees with 
progress of his disabilities of the knees.  

The Board notes that the veteran testified at the January 
2005 hearing that when he went to VA for physical therapy for 
his knees, instead of providing therapy they looked at his 
leg muscles and provided an instruction sheet for exercises 
to be performed at home, which he could not perform due to 
difficulty with range of motion of the knees.  However, a 
December 2003 record of VA rehabilitation informed that the 
veteran was seen for right knee pain with poor range of 
motion of from 0 to 60 degrees, and the veteran was 
instructed to receive VA physical therapy twice per week for 
a period of four to six weeks.  A further VA treatment record 
from December 2003 informs that the veteran then received a 
steroid injection in the right knee, and was instructed to 
return for follow up in two to three months.   

There are inconsistencies in the record, principally between 
knee symptoms as asserted by the veteran in testimony and 
upon VA examinations, and objective findings upon VA and 
private examinations and treatment.  The veteran has 
testified to constant pain in the knees, worse in the right 
knee, with inability to do much of anything except work and 
go to bed due to his knee.  However, he conceded in testimony 
that his work involved standing and moving about processing 
weapons all day long, and that he sat down at work every 
chance he got.  He also testified that he had lost no work 
from his current job due to his knees.  Thus he is able to 
work all day moving about on his feet as well as getting up 
and down from a seated position with apparent frequency, with 
this high level of activity not precluded because of his 
knees.  The veteran has testified to falling within the last 
year because of instability in each the left knee, yet VA 
examinations have found no instability in the knees.  The 
veteran has also testified to wearing a knee brace on each 
knee for stability, yet no knee braces were noted upon VA 
examinations in February 2004 and May 2004, and again, no 
instability was found.  

The Board notes that the private examiner's finding of full 
range of motion of the right knee in July 2003, and finding 
of no work limitations in August 2003 are entirely consistent 
with the veteran's report of being able to work every day on 
his feet, standing and sitting and moving about all day, but 
are inconsistent with the veteran's self-report of 
significantly impairing pain precluding much of any activity, 
particularly due to the right knee.

It is possible that the veteran's knee disabilities do not 
preclude his performing the demanding level of activity 
required at work, but essentially preclude much additional 
activity.  This would be consistent with his testimony that 
he has pain particularly after his workday, with preclusion 
of other activities.  

Weighing the medical evidence as a whole, and considering the 
veteran's reports of impairing pain as well as the VA 
findings upon medical examinations of pain on ranges of 
motion, the Board finds that the veteran's left knee 
disability most closely approximates the level of disability 
to be assigned for limitation of flexion to 60 degrees, which 
is to be assigned a noncompensable rating under Diagnostic 
Code 5260.  The RO has assigned a 10 percent evaluation for 
the veteran's left knee disorder under Diagnostic Code 5010, 
based on arthritic-type pain not otherwise compensable, and 
the Board finds this to be an appropriate rating assignment 
based on all the evidence presented, with a higher disability 
rating not warranted under any rating code.  

The RO has assigned a 10 percent evaluation for the veteran's 
right knee disability, also under Diagnostic Code 5010, based 
on arthritic-type pain not otherwise compensable.  The Board 
finds that the preponderance of the evidence favors an 
increased rating to 20 percent, based on pain limiting motion 
on functional use of the knee to 30 degrees in flexion.  The 
Board considers this to be a generous interpretation of the 
medical evidence presented, based on the likelihood that 
pain, particularly with use over the course of the day, 
precludes further flexion of the knee for purposes of 
practical activity.  The preponderance of the evidence is 
against an assignment of a still higher, 30 percent 
evaluation for the right knee disorder, since there is not 
evidentiary support for a finding that useful motion of the 
right knee is limited to 15 degrees, even when considering 
pain on use, fatigability, incoordination, loss of strength 
on repeated use, or other any other factors associated with 
pain and/or functional use of the joint pursuant to 38 C.F.R. 
38 C.F.R. §§  4.40 and 4.45 and DeLuca.  

For both knees, there is no subluxation or lateral 
instability or similar impairment in the knee shown by 
medical evidence, so as to warrant an evaluation under 
Diagnostic Code 5257 for such symptoms.  Also for both knees, 
there is no objective medical finding of semilunar cartilage 
dislocation so as to warrant a rating under Diagnostic Code 
5258 for such disability.  

Again, the Board makes these assessments for each knee 
considering and adding in the level of disability due to 
pain, pain on motion, fatigability, incoordination, and loss 
of strength or endurance, pursuant to 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca.  The 10 and 20 percent ratings for the left 
and right knee disabilities, respectively, are particularly 
appropriate in light of the VA examiner's findings on VA 
examination in May of 2004, of painless flexion of the left 
knee from 0 to 95 degrees, and painless flexion of the right 
knee from 0 to 30 degrees, with some diminished strength, 
more so on the right, with no findings otherwise of 
instability, incoordination, or other limitations motion or 
of functioning of the knees.  The Board considers these 
findings to be most credible because they consider the 
veteran's reported pain and weigh that pain and other 
reported symptoms when making these assessments of motion 
capacity.  

VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion (LOM), as well as mild 
lateral instability, a 10 percent rating may be applied for 
the LOM, and another 10 percent may be applied for the 
instability.  However, the Board has considered the veteran's 
testimony of instability in each knee with episodes of 
falling, but finds no medical evidence to support these 
allegations.  There are no medical findings of instability, 
multiple medical findings of stable knees on repeated 
examination and testing, and no records of medical treatment 
due injuries sustained from falls.  Hence, a separate 
evaluation based on instability in either knee is not 
warranted based on the preponderance of the evidence.  

The Board has considered the appellant's own assertions 
regarding the severity of his bilateral knee disabilities.  
Inconsistencies presented by the veteran's assertions have 
been noted.  The veteran is not shown to be trained in the 
field of medicine, and lay testimony is not competent 
evidence to support contentions of medical causation or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  To the extent that the veteran's statements 
might support more severe symptoms due to his bilateral knee 
disabilities than have been accepted here by the Board, his 
self-reported levels of impairment are not supported by 
objective medical findings.  The Board has reviewed all 
treatment records contained within the claims folder, both VA 
and private, and the findings and assessments in these 
records are reasonably consistent with those upon VA 
examinations of his knees, and also thus support the 
determinations made here.  

While the Board notes the veteran's report at his hearing of 
using braces for both knees, the medical records do not 
reflect that there is any instability in either knee to 
necessitate braces for that purpose.  Thus, while the veteran 
may have obtained flexible knee supports or other devices to 
help ameliorate pain on use of the knees, such functional 
treatment is not of itself an indication of increased 
severity of knee disability in either knee, any more than new 
orthotic shoes would indicate increased severity of flat 
feet, or an ergonomic computer keyboard would indicate 
increased severity of carpal tunnel syndrome.  Such treatment 
is neither a sign nor a symptom of the disability.  Thus, the 
Board having considered the veteran's report of having 
obtained braces for his knees, does not find that this 
warrants an increased rating or remand for further evaluation 
of his knees, particularly in light of the several recent 
bilateral knee examinations, including most recently in 
February 2004 and May 2004.  The veteran testified at his 
April 2005 hearing that he did not believe his knee 
disabilities had increased in severity since these last VA 
examinations.  

Because the preponderance of the evidence is against the 
assignment of higher evaluations than those assigned here, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a 20 percent rating, but no more, for a right 
knee disability is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


